              Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 1 of 37



 1   Nick A. Urick (SBN 264556)
     nurick@nickuricklaw.com
 2
     Christopher P. Dobbins (SBN 258002)
 3   cdobbins@nickuricklaw.com
     LAW OFFICE OF NICKOLAS A URICK
 4   PO Box 371
 5
     La Puente, CA 91747
     Tele: (626) 419-3600
 6   Fax: (626) 602-3836
 7   Dan M. Siegel (SBN 56400)
 8   Danmsiegel@gmail.com
     SIEGEL, YEE, BRUNNER & MEHTA
 9   475 14th Street, Suite 500
     Oakland, CA 94612
10
     Tel. (510) 839-1200
11   Fax. (510) 444-6698

12   Shumsha Hanif-Cruz (SBN 225639)
     shumshalaw@yahoo.com
13
     SHC LAW
14   1939 Harrison Street, Suite 924
     Oakland, CA 94612
15   Telephone: (510) 318-6318
     Facsimile: (510) 318-6319
16

17   Attorneys for Plaintiffs
     MARCUS JOHNSON, MISHA KARIGACA, MANUEL LABRADOR,
18   and KENYA LATTIMORE
19
                           UNITED STATES DISTRICT COURT
20
           NORTHERN DISTRICT OF CALIFORNIA, SAN FRANSICO DIVISION
21

22
     MISHA KARIGACA, KENYA                        ) Case No.
     LATTIMORE, MARCUS JOHNSON; and               )
23   MANUEL LABRADOR                              ) COMPLAINT FOR DAMAGES
                             Plaintiffs,          )
24   vs.                                          )
25                                                )
     SOUTHWEST AIRLINES CO., a                    )
26   corporation, COUNTY OF ALAMEDA, a            )
     public entity; DOES 1-100; inclusive,        )
27
                                                  ) DEMAND FOR JURY TRIAL
28                                    Defendants. )


     _____________________________________________________________________________
                                          -1-
                                 COMPLAINT FOR DAMAGES
                   Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 2 of 37



 1          Plaintiffs MISHA KARIGACA (KARIGACA); KENYA LATTIMORE
 2
     (LATTIMORE); MARCUS JOHNSON (JOHNSON); and MANUEL LABRADOR
 3
     (LABRADOR) (herein collectively “Plaintiffs”) by and through their attorneys, the Law Office
 4

 5
     of Nickolas A Urick; Siegel, Yee, Brunner & Mehta; and SHC LAW hereby complain and

 6   allege against Defendants SOUTHWEST AIRLINES CO. and the COUNTY OF ALAMEDA
 7   as follows:
 8
                                             I.     PARTIES
 9
            1.        Defendant SOUTHWEST AIRLINES CO. (SOUTHWEST), is a Texas
10

11   Corporation that does business in the State of California, County of Alameda, under Entity No.

12   C1096257, and is an airline transportation company for passengers and cargo with its listed
13
     corporate headquarter in Dallas, Texas.
14
            2.        Defendant ALAMEDA COUNTY (ALAMEDA) is a public entity in the State of
15
     California, County of Alameda.
16

17          3.        The Alameda County Sheriff’s Department is a law enforcement agency
18   operating under and within Defendant ALAMEDA.
19
            4.        Plaintiff KARIGACA is an African-American male residing in the State of
20
     California, County of Alameda, and a citizen of the United States.
21

22          5.        Plaintiff LATTIMORE is an African-American male residing in the State of

23   California, County of Alameda, and a citizen of the United States.
24
            6.        Plaintiff JOHNSON is an African-American male residing in the State of
25
     California, County of Los Angeles, and a citizen of the United States.
26
            7.        Plaintiff LABRADOR is a Filipino/Chinese-American male residing in the State
27

28   of California, County of Alameda, and a citizen of the United States.


     _____________________________________________________________________________
                                          -2-
                                 COMPLAINT FOR DAMAGES
                   Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 3 of 37



 1

 2
                                      II.     JURISDICTION AND VENUE
 3
             8.          This court has federal question subject matter jurisdiction pursuant to 28 U.S.C.
 4

 5
     § 1331, as the claims averred herein arise out of civil rights violations under the Civil rights Act

 6   of 1991, 42 U.S.C. §§ 1981 and 1983. This court has jurisdiction under 28 U.S.C. § 1332, as
 7   this matter involves an amount in controversy exceeding $75,000.00 between citizens of
 8
     different states. The court has supplemental jurisdiction over Plaintiffs’ state claims pursuant to
 9
     28 U.S.C. § 1367, as they form the same case and controversy as the federal claims and arise
10

11   out of the same discriminatory events as Plaintiffs’ federal claims.

12           9.          Venue lies within this judicial district pursuant to the provisions of 28 U.S.C §
13
     1391(b)(2), as a substantial part of the events or omissions giving rise to these claims occurred
14
     in this district.
15

16                                     III.    GENERAL ALLEGATIONS
17
             10.         That this is an action brought by Plaintiffs alleging violations of discrimination
18
     based on race under the Unruh Civil Rights Act; 42 U.S.C. §§ 1981 and 1983; and False
19

20   Imprisonment; Malicious Prosecution; and Intentional Infliction of Emotional Distress.

21           11.         Plaintiff KARIGACA is an African-American male who was 45 years old at the
22
     time of the incident. KARIGACA holds a senior position in the Oakland Unified School
23
     District and graduated from the University California Los Angeles wherein he holds a Bachelor
24
     of Arts degree in Sociology.
25

26           12.         Plaintiff LATTIMORE is an African-American male who was 46 years old at the

27   time of the incident. LATTIMORE is an After-School Coordinator in the Oakland Unified
28


     _____________________________________________________________________________
                                          -3-
                                 COMPLAINT FOR DAMAGES
                  Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 4 of 37



 1

 2
     School District and holds a Bachelor of Arts Degree in African-American Studies from
 3
     University California Berkeley.
 4

 5
            13.      Plaintiff JOHNSON is an African-American male who was 45 years old at the

 6   time of the incident. JOHNSON is a Senior Vice President of a major financial institution and
 7   holds a Bachelor of Arts Degree in Social Psychology from University California Los Angeles.
 8
            14.      Plaintiff LABRADOR is a Filipino/Chinese-American male who was 45 years
 9
     old at the time of the incident. LABRADOR is an Elementary School Teacher in Oakland
10

11   Unified School District and holds a Bachelor of Science Degree in Psychology from University

12   California Los Angeles.
13
            15.      Plaintiffs have been long time friends and are all avid professional baseball fans.
14

15          16.      On Saturday, April 14, 2018, Plaintiffs booked and boarded SOUTHWEST
16   Flight 5985 from Oakland to Burbank, California to attend the annual celebration of Jackie
17
     Robinson Day at Dodgers Stadium on Sunday, April 15, 2018.
18

19          17.      Jackie Robinson is a member of the Baseball Hall of Fame and is credited with
20
     breaking the “color barrier” in 1947 when he, as an African-American baseball player, was
21
     integrated into the Major Leagues which was then an “all-white” baseball league.
22
            18.      Jackie Robinson was a member of the (then) Brooklyn Dodgers Baseball Club
23

24   and the Los Angeles Dodgers pay “homage” to Jackie Robinson every April 15th by devoting a

25   special day in his honor.
26

27

28


     _____________________________________________________________________________
                                          -4-
                                 COMPLAINT FOR DAMAGES
                   Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 5 of 37



 1           19.      The Plaintiffs, four men of color, wanted to participate in the celebration of
 2
     Jackie Robinson’s legacy, and one of the Plaintiffs, JOHNSON, makes this an annual trip with
 3
     his friends and family.
 4

 5
             20.      The Plaintiffs boarded SOUTHWEST Flight 5985 and it was as any normal

 6   flight, the four men arrived in plenty of time, passed through security procedures, and found
 7   their seats on board the flight.
 8
             21.      Defendant SOUTHWEST was acting as a common carrier providing air services
 9
     and was subject to a heightened duty of care to Plaintiffs as passengers on Defendant
10

11   SOUTHWEST’s flight.

12           22.      Prior to the flight departing, a younger Caucasian male Southwest Flight
13
     Attendant (ATTENDANT) approached KARIGACA and asked KARIGACA to turn down his
14
     music even though KARIGACA was not playing music.
15
             23.      KARIGACA had previously been playing music, but had turned it completely
16

17   off after a fellow passenger requested that he do so.
18           24.      ATTENDANT #1 then asked KARIGACA to deplane claiming that
19
     KARIGACA was still playing loud music and that he was intoxicated.
20
             25.      Playing music, even loud chanting music, on Southwest Airline Flights is an
21

22   acceptable event when participated by Caucasian passengers and on a Southwest Flight on

23   December 6, 2019, a large number of San Francisco 49ers Fans, including many Caucasian
24
     passengers, screamed and chanted “Bang Bang Niner Gang” in a loud, raucous, and disturbing
25
     manner.
26
             26.      The December 6, 2019 “Bang Bang Niner Gang” chant on SOUTHWEST was
27

28   captured on video and reposted several times through social media.


     _____________________________________________________________________________
                                          -5-
                                 COMPLAINT FOR DAMAGES
                    Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 6 of 37



 1            27.      In the December 6, 2019 “Bang Bang Niner Gang” video, you can clearly see the
 2
     SOUTHWEST logo on the interior of the plane and see several flight attendants in the video
 3
     walk by while several white passengers loudly chant Bang Bang Niner Gang over and over.
 4

 5
              28.      ATTENDANT then asked KARIGACA (as well as the three other men of color

 6   LABRADOR, JOHNSON, and LATTIMORE) to deplane.
 7            29.      KARIGACA was not intoxicated and politely requested to speak with
 8
     ATTENDANT’s Supervisor.
 9
              30.      KARIGACA videotaped the conversation with ATTENDANT and the video
10

11   clearly shows KARIGACA speaking to ATTENDANT in a polite, quiet manner.

12            31.      ATTENDANT then told KARIGACA that ATTENDANT “was the supervisor”
13
     and reiterated that KARIGACA and his three friends “were intoxicated” and needed to leave the
14
     plane.
15
              32.      KARIGACA had an alcoholic beverage in the terminal bar prior to boarding the
16

17   plane and witnessed another white passenger on this same SOUTHWEST flight drinking at the
18   terminal bar with KARIGACA.
19
              33.      KARIGACA then asked the ATTENDANT “what was the next step?” and
20
     ATTENDANT told KARIGACA that the [Alameda County] Sheriffs would be coming.
21

22            34.      The entire SOUTHWEST Flight 5985 was then deboarded and all of the

23   passengers went back to the terminal.
24
              35.      However, when KARIGACA, LABRADOR, JOHNSON, and LATTIMORE
25
     deboarded, all four men were greeted by a number of Alameda County Sheriff’s Deputies and in
26
     front of all of the passengers, plus numerous passengers on other flights at Oakland Airport, the
27

28   four men of color were promptly pushed up against a wall, cuffed, and arrested.


     _____________________________________________________________________________
                                          -6-
                                 COMPLAINT FOR DAMAGES
                  Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 7 of 37



 1          36.      According to the Alameda County Sheriff’s Department Incident/Criminal
 2
     Report, Case Number: 18-006457, “SWA [SOUTHWEST] has adopted a policy for individuals
 3
     that cause a disturbance on board an aircraft. They will deboard all compliant passengers for
 4

 5
     their safety prior to dealing with the problematic individuals.”

 6          37.      Although KARIGACA was ordered to deplane and was arrested along with his
 7   three other professional friends of color, the white passenger who had also been drinking at the
 8
     same airport bar was not ordered to deplane and was not arrested by Sheriff’s deputies.
 9
            38.      After deboarding, KARIGACA, LABRADOR, JOHNSON, and LATTIMORE
10

11   were questioned and belittled in front of the widespread crowd, publically made to face the wall

12   and handcuffed, and then spent the next several hours in Santa Rita Jail.
13
            39.      KARIGACA’s flight and the 49ers “Bang Bang” flight were principally related
14
     to a sporting event, however, because KARIGACA was not joined by numerous other white
15
     passengers, he and his three other friends of color were singled out by SOUTHWEST and made
16

17   to deplane and face humiliating arrest by the Alameda Sheriffs Department.
18          40.      Plaintiffs’ flight was to attend a notable black athlete in Jackie Robinson, and
19
     none of the four plaintiffs made it the next day to Dodgers Stadium to attend Jackie Robinson
20
     Day.
21

22          41.      Pursuant to the Incident/Criminal Report of the Alameda County Sheriff’s

23   Office, “Southwest Airlines wished to pursue a criminal complaint against KARIGACA,
24
     JOHNSON, LABRADOR, and LATTIMORE for interfering with the normal operations of their
25
     business.”
26

27

28


     _____________________________________________________________________________
                                          -7-
                                 COMPLAINT FOR DAMAGES
                  Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 8 of 37



 1          42.      Further, and pursuant to the aforementioned report, “SWA Operations Manager,
 2
     Barbara Saenz signed a citizen’s arrest complaint on behalf of Southwest Airlines due to the
 3
     delay caused for their customers.”
 4

 5
            43.      KARIGACA, LABRADOR, JOHNSON, and LATTIMORE were charged with

 6   California Penal Code § 602.1(a), interfering with a business, and LATTIMORE, not
 7   KARIGACA was also charged with California Penal Code § 647(f), public intoxication.
 8
            44.      None of the four men were given a breathalyzer nor did any of the four men of
 9
     color give blood to prove their alleged intoxication.
10

11          45.      KARIGACA wrote in a letter submitted to SOUTHWEST on January 6, 2020

12   that “[t]he experience of being locked up in a cage has immediate and long-term implications
13
     for a human being; especially when this experience is unjust and unfounded.” See Exhibit 1,
14
     attached herein.
15
            46.      LABRADOR wrote in a letter submitted to SOUTHWEST on January 6, 2020
16

17   that “[n]ot only did [SOUTHWEST] discriminate and unjustly vilify my friends and me, they
18   used their power to violate our rights and liberties as law-abiding honorable citizens. We did
19
     absolutely nothing to warrant the harsh and humiliating treatment we endured that evening at
20
     the hands of Southwest employees and the Alameda County Sheriff’s Department.”
21

22   LABRADOR further wrote that “while enduring this extremely traumatic experience, an

23   Alameda County Sheriff attempted to provoke me, clearly making false assumptions as to why I
24
     was being arrested. There have been far too many unfortunate incidents involving law
25
     enforcement and African American men. For this reason I remained calm and adhered to the
26
     officer’s demands.” See Exhibit 2, attached herein.
27

28


     _____________________________________________________________________________
                                          -8-
                                 COMPLAINT FOR DAMAGES
                  Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 9 of 37



 1          47.      JOHNSON wrote in a letter submitted to SOUTHWEST on January 6, 2020 that
 2
     “[t]oo often in society African American men are treated unfairly simply because of the color of
 3
     their skin. Southwest employees humiliated me and caused me to be incarcerated unjustly. My
 4

 5
     financial well-being and personal safety were jeopardized. I have been a long time, loyal

 6   customer of Southwest airlines and am disappointed by the treatment I received on the evening
 7   of April 14, 2018.”
 8
            48.      LATIMORE wrote in a letter submitted to SOUTHWEST on January 6, 2020
 9
     that “I spent fifteen hours in a ten by six-foot jail cell with eight other men. While this may not
10

11   seem like a significant event to some, for me this was life altering. My father died while in

12   prison. This was devasting to my family and me. I currently have two cousins spending the rest
13
     of their lives in prison. It has been one of my missions in life that I would never do anything
14
     that would place me in a position to cause me to spend one minute in jail. The actions of an
15
     overzealous Southwest Airlines crew have ruined that now.” See Exhibit 4, attached herein.
16

17          49.      The Alameda County District Attorney’s Office refused to file charges against
18   these four men of color, and shortly thereafter, the Alameda County Superior Court ordered that
19
     all four arrest records were to be sealed.
20
            50.      On this Saturday, April 14, 2018, KARIGACA, LABRADOR, JOHNSON, and
21

22   LATTIMORE had their characters called into question and risked consequences before the

23   Alameda County Superior Court. The experiences they shared on April 14, 2018, as well as the
24
     15 hours spent in jail was embarrassing and humiliating.
25
            51.      The shock, embarrassment, and humiliation that each man suffered has been very
26
     troubling for all for men of color, as well as their families, and each man now has a profound
27

28   fear of flying with SOUTHWEST.


     _____________________________________________________________________________
                                          -9-
                                 COMPLAINT FOR DAMAGES
               Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 10 of 37



 1          52.     On January 6, 2020, Plaintiffs sent a demand letter to Southwest Airlines
 2
     reiterating the aforementioned facts of this case.
 3
            53.     On January 24, 2020, Plaintiffs’ counsel received an email from Southwest
 4

 5
     Airlines Customer Advocacy Senior Specialist Byron Anderson in response to the

 6   aforementioned demand.
 7          54.     Among other points raised by Mr. Anderson he said, “[w]ith regard to the arrest
 8
     of your clients, our flight crew shares that they [SOUTHWEST] were not pressing charges…we
 9
     regret your clients’ disappointment with the Alameda County Sheriff’s Office’s handling of the
10

11   situation and your clients’ overall inconvenience.”

12          55.     Based upon notice of these new facts concerning the Alameda County Sheriff’s
13
     Department, as stated in SOUTHWEST’s January 24, 2020 email, Plaintiffs filed a claim
14
     against the Alameda Sheriff’s Department on or about March 30, 2020.
15
            56.     The claim forms against the Sheriff’s Department were not filed at the time of
16

17   the incident because Plaintiffs were unaware of the facts presented by SOUTHWEST in their
18   January 24, 2020 email, and were operating exclusively on the facts stated in the Sheriff’s
19
     Incident/Criminal report.
20
            57.     On March 30, 2020, the Sheriff’s Department sent an email response to
21

22   Plaintiffs’ March 30, 2020 complaint forms apparently denying Plaintiffs’ claims.

23          58.     Plaintiffs bring this action on behalf of themselves and seek to end the
24
     discriminatory policies, patterns, and/or practices of Southwest Airlines and Alameda County
25
     Sheriff’s Office.
26
            59.     This civil rights lawsuit is brought to ensure that the promise of equal treatment
27

28   embodied in federal and state anti-discrimination laws does not become a meaningless


     _____________________________________________________________________________
                                          -10-
                                 COMPLAINT FOR DAMAGES
               Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 11 of 37



 1   guarantee to African American citizens in the United States. Federal law expressly provides that
 2
     an “air carrier or foreign air carrier may not subject a person in air transportation to
 3
     discrimination on the basis of race, color, national origin, religion, sex or ancestry.” 49 U.S.C.
 4

 5
     Section 40127(a). Nevertheless, over the last 12 years, reports of air carriers’ discriminating

 6   against passengers based on race has increased. In 2001, the Department of Transportation
 7   responded to incidents of air carrier discrimination by sending two emails to several major
 8
     airlines cautioning airlines against targeting or otherwise discriminating against passengers
 9
     based on race, color, national or ethnic origin, or religion. Notwithstanding these strong
10

11   cautioning statements by the Department of Transportation in 2001, and with the clear mandate

12   of federal law, passengers such as plaintiffs have continued to be subject to discriminatory
13
     treatment by airlines. The Department of Transportation’s “Air Travel Consumer Reports”
14
     which are issued monthly, has since 2002 documented complaints of discrimination by air
15
     carriers. The complaints are not insignificant in number. See www.transporation.gov. Last
16

17   visited April 14, 2020.
18                                              IV.
19
                                   FIRST CAUSE OF ACTION
          Discrimination Based on Race - Unruh Civil Rights Act - Cal. Civ. Code § 51, et seq.
20                                    (Against all Defendants)
21          60.     Plaintiffs hereby replead, reallege, and incorporate paragraphs 1 through 59, as
22
     though fully set forth herein.
23

24          61.     Pursuant to Section 51(b) of the Unruh Civil Rights Act, “[A]ll persons within
25
     the jurisdiction of this state are free and equal, and no matter what their sex, race, color,
26
     religion, ancestry, national origin, disability, medical condition, genetic information, marital
27

28
     status, sexual orientation, citizenship, primary language, or immigration status are entitled to the


     _____________________________________________________________________________
                                          -11-
                                 COMPLAINT FOR DAMAGES
               Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 12 of 37



 1   full and equal accommodations, advantages, facilities, privileges, or services in all business
 2
     establishments of every kind whatsoever.”
 3
            62.     Pursuant to Section 51.5(a) of the Unruh Civil Rights Act, “[n]o business
 4

 5
     establishment of any kind whatsoever shall discriminate against, boycott or blacklist, or refuse

 6   to buy from, contract with, sell to, or trade with any person in this state on account of any
 7   characteristic listed or defined in subdivision (b) or (e) of Section 51, or of the person’s
 8
     partners, members, stockholders, directors, officers, managers, superintendents, agents,
 9
     employees, business associates, suppliers, or customers, because the person is perceived to have
10

11   one or more of those characteristics, or because the person is associated with a person who has,

12   or is perceived to have, any of those characteristics.”
13
            63.     Plaintiffs are all men of color, as KARIGACA, JOHNSON, and LATTIMORE
14
     are all African-American, and LABRADOR is Filipino/Chinese.
15
            64.     SOUTHWEST is a business entity, conducting regular business within the State
16

17   of California, and as such, is a business establishment subject to Cal. Civ. Code § 51.
18
            65.     On April 14, 2018, Defendant SOUTHWEST escorted the four Plaintiffs off
19

20   flight 5985 because they were all men of color, in direct violation of the Unruh Civil Rights

21   Act.
22
            66.     At all relevant times hereto, Plaintiffs’ civil rights were violated under Cal. Civ.
23
     Code § 51 in California, more specifically at Oakland airport on April 14, 2018.
24
            67.     Defendant SOUTHWEST is liable for the actions of its agents and employees,
25

26   including ATTENDANT, directly and under the doctrine of respondeat superior.

27

28


     _____________________________________________________________________________
                                          -12-
                                 COMPLAINT FOR DAMAGES
               Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 13 of 37



 1          68.      SOUTHWEST intentionally and purposefully discriminated against Plaintiffs,
 2
     denying them full and equal accommodations and business services, in violation of Cal. Civ.
 3
     Code § 51, when by and through its agents and employees, including ATTENDANT,
 4

 5
     SOUTHWEST wrongfully removed Plaintiffs from the airplane when Plaintiffs’ actions were

 6   not dangerous nor inimical under 49 U.S.C. § 44902.
 7          69.     Rather, as Plaintiffs’ video shows, Plaintiffs were calm and polite to
 8
     ATTENDANT and were singled out for purposes of color simply because they requested to
 9
     speak with a supervisor.
10

11          70.     No one from Defendant SOUTHWEST observed any safety concerns or

12   contentious communications with Plaintiffs, let alone any altercations or reasons to cause
13
     concern, except for the fact that Plaintiffs were men of color and Plaintiff KARIGACA
14
     requested to speak with a supervisor.
15
            71.     Plaintiff KARIGACA noticed a white male on this same flight having drinks at
16

17   the airport bar, but the white male was not ordered to deplane and arrested by the Alameda
18   Sheriff’s Department.
19
            72.     Rather, Plaintiffs were singled out, racially profiled, and penalized for being of
20
     color and for asking to speak to a supervisor.
21

22          73.     SOUTHWEST had no legitimate basis or justification to remove Plaintiffs from

23   the flight and deny them their contractual rights except for racial bias and discrimination,
24
     thereby making this discrimination intentional and purposeful.
25
            74.     SOUTHWEST did nothing to verify or even slightly corroborate the complaint
26
     they apparently received regarding Plaintiffs to determine whether said complaints were
27

28   genuine, authentic, and not the result of racial bias.


     _____________________________________________________________________________
                                          -13-
                                 COMPLAINT FOR DAMAGES
                Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 14 of 37



 1          75.     Instead, without even questioning the other three men of color, SOUTHWEST
 2
     removed Plaintiffs from the plane and, pursuant to the Alameda Sheriff’s Department, pressed
 3
     charges against the Plaintiffs for California Penal Code § 602.1(a), interfering with a business.
 4

 5
            76.     According to SOUTHWEST, Defendant ALAMEDA had no right or cause to

 6   detain and incarcerate Plaintiffs, as SOUTHWEST’s email dated January 24, 2020 stated that
 7   the SOUTHWEST flight crew for Flight 5985 was “not pressing charges” against the Plaintiffs.
 8
            77.     Further, Plaintiff LABRADOR wrote that “while enduring this extremely
 9
     traumatic experience, an Alameda County Sheriff attempted to provoke me, clearly making
10

11   false assumptions as to why I was being arrested.”

12          78.     ALAMEDA is a public entity and much like SOUTHWEST, ALAMEDA
13
     detained and incarcerated Plaintiffs for no reason other than race as prohibited by the Unruh
14
     Act.
15
            79.     ALAMEDA did not corroborate the alleged “intoxication” of Plaintiffs by way
16

17   of a breath or blood test.
18          80.     Further, neither SOUTHWEST nor ALAMEDA made any effort to clear
19
     Plaintiffs’ record and provide statements to the Superior Court despite each of the Defendants
20
     claiming it was the other Defendant that chose to press charges, detain, and incarcerate.
21

22          81.      These actions and inactions on the part of Defendants, and each of them, further

23   perpetuates the intentional racial discrimination by Defendants, because once each Defendant
24
     could have assisted in clearing Plaintiffs’ criminal records.
25
            82.     Defendants, and each of them, were motivated by prejudice against Plaintiffs.
26
            83.     As a proximate result of Defendants’ wrongful conduct, Plaintiffs suffered
27

28   damages as set forth herein.


     _____________________________________________________________________________
                                          -14-
                                 COMPLAINT FOR DAMAGES
               Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 15 of 37



 1          84.     Defendants’ acts alleged herein were malicious, oppressive, despicable, and in
 2
     the conscious disregard of Plaintiffs’ rights. As such, punitive damages are warranted against
 3
     Defendant SOUTHWEST in order to punish and make an example of each of them.
 4

 5
            85.     Plaintiffs are entitled to an award of attorney’s fees and costs pursuant to Civ.

 6   Code § 52.
 7
                                                     V.
 8
                                     SECOND CAUSE OF ACTION
 9                Prohibition of Denial of Equal Rights Under the Law - 42 U.S.C. § 1981
                                          (Against all Defendants)
10
            86.     Plaintiffs hereby replead, reallege, and incorporate paragraphs 1 through 85, as
11

12   though fully set forth herein.

13          87.     At all material times, defendant SOUTHWEST was an air carrier engaged in
14
     commercial air transportation services and at all material times Plaintiffs were passengers on
15
     defendant’s airline. During the passage of commercial air transportation Plaintiffs were entitled
16

17
     to travel and be free from discrimination in their travel, and to have nondiscriminatory passage

18   and not be treated differently from other passengers when they travelled on commercial air
19   carriage by Defendant SOUTHWEST on April 14, 2018. Plaintiffs were further entitled to the
20
     bargained for performance of their contract by contracting party Defendant SOUTHWEST and
21
     as such were entitled to carriage on Flight 5985 on April 14, 2018.
22

23          88.     Plaintiffs as African-American/Asian-American males, are members of a racial

24   minority, and have the same civil right to be treated equally in making and enforcing contracts
25
     and to be subject to the same punishments, pains, penalties, as white citizens, and to no other,
26
     pursuant to 42 U.S.C. § 1981.
27

28


     _____________________________________________________________________________
                                          -15-
                                 COMPLAINT FOR DAMAGES
                Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 16 of 37



 1            89.   Stemming from this right, Plaintiff had the right to the performance, and when
 2
     Plaintiffs contracted with SOUTHWEST, a commercial air carrier engaged in air transportation
 3
     services for passage on Flight 5985 from Oakland to Burbank, as a paying passenger and
 4

 5
     contracting party, they had the right to be treated equally and in a manner free from

 6   discrimination pursuant to 42 U.S.C. § 1981.
 7            90.   Plaintiffs had equal rights to the performance, benefits, privileges, terms, and
 8
     conditions of the contract entered into with SOUTHWEST for travel on the commercial air
 9
     carrier pursuant to 42 U.S.C. § 1981.
10

11            91.   Plaintiffs’ civil rights under 42 U.S.C. § 1981 were violated when they were

12   denied equal treatment in making and enforcing their contract with SOUTHWEST, and were
13
     not subject to the same punishments, pains, penalties, and exclusions as white citizens, and no
14
     other.
15
              92.   Defendant SOUTHWEST is liable for the unlawful acts of its agents and
16

17   employees both directly and under the doctrine of respondeat superior.
18            93.   Defendant SOUTHWEST engaged in racially motivated acts of intentional and
19
     purposeful discrimination on April 14, 2018, based on Plaintiffs’ race as African-Americans,
20
     when Defendant SOUTHWEST removed Plaintiffs from Southwest Airlines Flight 5985 at
21

22   Oakland International Airport (OAK), telling Plaintiffs that they were being removed for being

23   “loud, intoxicated, and disruptive” while there was at least one white passenger who was also
24
     drinking with Plaintiffs, but he was not asked to be removed. In addition, SOUTHWEST
25
     employees ordered Alameda County Sheriff’s Deputies (approximately 10 deputies) to
26
     interrogate, humiliate, and arrest the four Plaintiffs and detain them in Santa Rita Jail for fifteen
27

28   hours even though the Plaintiffs did not commit any crimes. The Plaintiffs removal from Flight


     _____________________________________________________________________________
                                          -16-
                                 COMPLAINT FOR DAMAGES
                Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 17 of 37



 1   5985 and subsequent arrest was the product of intentional racial discrimination, not of a rational
 2
     determination based on actual or perceived facts that Plaintiffs presence was inimical to safety.
 3
            94.     Without lawful justification, privilege or immunity, and acting in an arbitrary
 4

 5
     and capricious and intentional manner, Defendants wrongfully removed Plaintiffs from Flight

 6   5985 on April 14, 2018, and wrongfully detained and arrested plaintiffs when there was no basis
 7   for such removal and thereby Defendants engaged in acts of intentional discrimination based on
 8
     Plaintiffs color and race.
 9
            95.     By deplaning Plaintiffs and telling Plaintiffs to deplane Flight 5985 in front of
10

11   and within hearing distance of the other passengers on the subject flight, and in front of other

12   passengers at the Oakland International Airport terminal and causing Plaintiffs to be detained
13
     and arrested and forced to spend fifteen hours in Santa Rita Jail by Alameda County Sheriff’s
14
     Deputies, Defendants intentionally caused Plaintiffs to feel that they had been “singled out” and
15
     “targeted” as a person not wanted on the aircraft by Defendant SOUTHWEST and prosecuted
16

17   and incarcerated by ALAMEDA because of their race and color, and said actions by
18   Defendants, and each of them, made Plaintiffs feel unbearable humiliation, distress, and
19
     anguish.
20
            96.     Further, these discriminatory actions of Defendants proximately caused
21

22   Plaintiffs’ damages in the form of delay, embarrassment, humiliation, mortification, fright,

23   shock, mental anguish and emotional distress, denial of social pleasures and enjoyment, and
24
     damage to Plaintiffs’ reputations.
25

26   ///

27
     ///
28


     _____________________________________________________________________________
                                          -17-
                                 COMPLAINT FOR DAMAGES
               Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 18 of 37



 1                                                VI.
                                     THIRD CAUSE OF ACTION
 2
                    Racial Discrimination Under Color of State Law - 42 U.S.C. § 1983
 3                                 (Against Defendant SOUTHWEST)

 4          97.     Plaintiffs hereby replead, reallege, and incorporate paragraphs 1 through 96, as
 5
     though fully set forth herein.
 6

 7          98.     Pursuant to 42 U.S.C. § 1983, “[e]very person who, under color of any statute,
 8
     ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,
 9
     subjects, or causes to be subjected, any citizen of the United States or other person within the
10
     jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
11

12   Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or

13   other proper proceeding for redress, except that in any action brought against a judicial officer
14
     for an act or omission taken in such officer’s judicial capacity, injunctive relief shall not be
15
     granted unless a declaratory decree was violated or declaratory relief was unavailable.”
16

17
            99.     SOUTHWEST acted under color of state law and caused a constitutional

18   deprivation of Plaintiffs’ rights, namely the racial discrimination that resulted in emotional
19   distress and humiliation for Plaintiffs.
20
            100.    Plaintiffs are informed and believe that Defendant SOUTHWEST operates under
21
     color of state law because there has been federal funding for SOUTHWEST and SOUTHWEST
22

23   receives federal funding.

24          101.    SOUTHWEST’s willful, wanton, and malicious actions under the color of state
25
     law deprived Plaintiffs of constitutional rights under the Fourteenth Amendment to the United
26
     States Constitution.
27

28


     _____________________________________________________________________________
                                          -18-
                                 COMPLAINT FOR DAMAGES
                Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 19 of 37



 1           102.    SOUTHWEST violated 42 U.S.C. § 1983 by the aforementioned statements and
 2
     acts, including but not limited to, removing Plaintiffs from Flight 5985 even though Plaintiffs
 3
     were not inimical to safety under 49 U.S.C. § 449012(b).
 4

 5
             103.    As a direct and proximate consequence of the unconstitutional acts of

 6   SOUTHWEST, Plaintiffs sustained mental distress, pain, and suffering.
 7           104.    The intentional, willful, and wanton act establishes a claim for punitive damages.
 8
             105.    As a direct and proximate result of SOUTHWEST’s acts described herein,
 9
     Plaintiffs have suffered and continue to suffer all damages proximately caused, in violation of
10

11   42 U.S.C. § 1983.

12           106.    Plaintiffs are entitled to attorney’s fees and costs pursuant to 42 U.S.C. § 1988.
13
                                                     VII.
14
                                       FOURTH CAUSE OF ACTION
15                                False Imprisonment (Against all Defendants)
16           107.    Plaintiffs hereby replead, reallege, and incorporate paragraphs 1 through 106, as
17
     though fully set forth herein.
18
             108.    As described more fully above, Defendants, and each of them, while acting
19

20   individually, jointly, and in conspiracy, as well as under color of law and within the scope of

21   their employment, caused Plaintiffs to be intentionally confined and falsely imprisoned in
22
     violation of their constitutional rights.
23

24           109.    As a result of these violations, Plaintiffs suffered injuries, including but not

25   limited to emotional distress, as is more fully alleged above.
26

27

28


     _____________________________________________________________________________
                                          -19-
                                 COMPLAINT FOR DAMAGES
                Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 20 of 37



 1           110.    The misconduct described in this count was without lawful privilege, objectively
 2
     unreasonable and was undertaken intentionally with willful indifference to Plaintiffs’
 3
     constitutional rights.
 4

 5
             111.    The misconduct described was for an appreciable length of time, however short,

 6   which causes Plaintiffs to suffer harm.
 7           112.    The misconduct described in this count was undertaken pursuant to the policy
 8
     and practice of the Alameda County Sheriff’s Department as more fully described above.
 9
             113.    Plaintiff requests relief as hereinafter described.
10

11                                                 VIII.
                                      FIFTH CAUSE OF ACTION
12                             Malicious Prosecution (Against all Defendants)
13
             114.    Plaintiffs hereby replead, reallege, and incorporate paragraphs 1 through 113, as
14
     though fully set forth herein.
15
             115.    That Defendant SOUTHWEST commenced, was actively involved, and directed
16

17   Defendant SHERIFFS which caused Plaintiffs to be arrested for supposedly being loud,
18   disruptive, intoxicated, and “interfering with a business.” Plaintiff LATTIMORE was also
19
     charged with public intoxication.
20
             116.    That those criminal proceedings ended in a termination in Plaintiffs’ favor.
21

22           117.    That those criminal arrest records for Plaintiffs were all ordered sealed by

23   Alameda County judges.
24
             118.    Defendant SOUTHWEST acted without probable cause and that no reasonable
25
     person in SOUTHWEST’s circumstances would have believed that there were grounds for
26
     causing Plaintiffs to be arrested and prosecuted.
27

28


     _____________________________________________________________________________
                                          -20-
                                 COMPLAINT FOR DAMAGES
                Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 21 of 37



 1           119.    That Defendant SOUTHWEST acted primarily for a purpose other than to bring
 2
     Plaintiffs to justice.
 3
             120.    That Defendant SOUTHWEST’s conduct was a substantial factor in Plaintiffs’
 4

 5
     harm and Plaintiffs have suffered and will continue to suffer reasonable, foreseeable, and

 6   ascertainable damages, including but not limited to compensatory damages, emotional distress,
 7   and attorney’s fees and costs.
 8
             121.    The conduct of Defendants and/or their agents/employees, as described herein,
 9
     was malicious and done with a willful and conscious disregard for Plaintiffs’ rights entitling
10

11   Plaintiffs to an award of punitive damages from Defendant SOUTHWEST.

12
                                                     IX.
13                                      SIXTH CAUSE OF ACTION
                    Intentional Infliction of Emotional Distress (Against all Defendants)
14

15           122.    Plaintiffs hereby replead, reallege, and incorporate paragraphs 1 through 121, as
16   though fully set forth herein.
17
             123.    Defendants SOUTHWEST and ALAMEDA’s conduct, as alleged above through
18
     their outrageous egregious conduct, including but not limited to the removal of Plaintiffs off of
19

20   Southwest Flight 5948 because of their race and subjecting them to the shock and humiliation of

21   being interrogated and arrested in the Oakland Airport Terminal in front of all of the other
22
     passengers on the same flight as well as other passengers in the Oakland Terminal constituted
23
     extreme and outrageous conduct by Defendant SOUTHWEST and Defendant ALAMEDA.
24
             124.    Plaintiffs are informed and believe and thereon allege that both Defendants’
25

26   conduct, standing in a position of authority over Plaintiffs, acted with intent and deliberation

27

28


     _____________________________________________________________________________
                                          -21-
                                 COMPLAINT FOR DAMAGES
               Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 22 of 37



 1   without regard to the health, safety, or well-being of Plaintiffs and caused Plaintiffs to suffer
 2
     severe emotional and physical distress.
 3

 4          125.    KARIGACA wrote, “The psychological impact has caused me many sleepless
 5   nights and anxiety that impacts my daily life. Spending 15 hours in a 10 x 6 jail cell with no air
 6
     circulation and 8 other men has caused extreme psychological effects that include anxiety and
 7
     claustrophobia. A year and a half later, these physiological effects have only increased.” See
 8

 9   Exhibit 1 attached herein.

10          126.    LABRADOR wrote, “It was absolutely debasing and dehumanizing being
11
     escorted off a commercial flight in front of all of our fellow passengers, being detained for
12
     hours at Santa Rita Jail, and having to explain and defend myself to family, friends, colleagues,
13
     and the Oakland Unified School District human resources officials. This was a horrible ordeal
14

15   to endure and then having to justify my professional and working integrity to people of
16   importance in my life was devastating.” See Exhibit 2 attached herein.
17
            127.    JOHNSON wrote, “(M)y friends and I disembarked we were handcuffed and
18
     placed in the back of police cars. All of our fellow passengers witnessed the extremely
19

20   humiliating experience. We were treated inhumane(ly) and handcuffed in the jetway. I felt

21   demeaned and degraded. Furthermore, while enduring this extremely traumatic experience, and
22
     Alameda County Sheriff attempted to provoke me, clearly making false assumptions as to why I
23
     was being arrested.” See Exhibit 3 attached herein.
24
            128.    LATTIMORE wrote, “This experience was extremely humiliating and entirely
25

26   unwarranted. Not only did it reinforce the typical stereotype of African American men, which

27   caused me great anguish, it made me question the convictions of my core beliefs. Moreover,
28


     _____________________________________________________________________________
                                          -22-
                                 COMPLAINT FOR DAMAGES
                Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 23 of 37



 1   this highly negative experience had detrimental consequences, personally and professionally.”
 2
     See Exhibit 4 attached herein.
 3
            129.      Plaintiffs are informed and believe and thereon allege that as a proximate result
 4

 5
     of both Defendants’ extreme and outrageous acts, Plaintiffs suffered severe emotional distress

 6   in the form of humiliation, embarrassment, mental-anguish, anxiety, stress, and indignation.
 7   Both Defendants’ acts were done with the willful knowledge that Plaintiffs would suffer severe
 8
     harm and was the causation and a substantial factor in Plaintiffs suffering the harm as a result
 9
     thereof.
10

11          130.      Plaintiffs are informed and believe and thereon allege that Defendants’ acts

12   alleged herein are malicious, oppressive, despicable, and in conscious disregard of Plaintiffs’
13
     rights. As such, punitive damages are warranted against Defendant SOUTHWEST in order to
14
     punish them and make an example of their actions.
15

16
                                                 PRAYER FOR RELIEF
17
            WHEREFORE, Plaintiffs pray for relief as follows:
18
     1.     For general damages according to proof;
19
     2.     For special damages, according to proof;
20

21
     3.     For punitive damages against Defendant SOUTHWEST;

22   4.     For costs of suit incurred herein,

23   5.     For reasonable attorney’s fees to the extent allowable by law;

24   6.     Prejudgment and post judgment interest, as provided by law; and

25   7.     For such other and further or different relief as the Court may deem necessary, just, and
26          proper.
27

28


     _____________________________________________________________________________
                                          -23-
                                 COMPLAINT FOR DAMAGES
              Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 24 of 37



 1
     8.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and 29 U.S.C. §
 2
           626(c)(2), Plaintiff demands a trial by jury in this action.
 3

 4
     Dated: April 14, 2020
 5                                               Respectfully submitted,

 6
                                             By: __/s/ Nick Urick____________________
 7
                                                 Nick A. Urick
 8                                               nurick@nickuricklaw.com
                                                 LAW OFFICE OF NICKOLAS A URICK
 9                                               PO Box 371
10
                                                 La Puente, CA 91747
                                                 Tele: (626) 419-3600
11                                               Fax: (626) 602-3836
                                                 Attorney for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     _____________________________________________________________________________
                                          -24-
                                 COMPLAINT FOR DAMAGES
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 25 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 26 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 27 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 28 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 29 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 30 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 31 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 32 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 33 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 34 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 35 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 36 of 37
Case 3:20-cv-02598-SI Document 1 Filed 04/14/20 Page 37 of 37
